             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

                                         *
STEPHEN SHARPE,
                                         *


                                         *
     Plaintiff,
                                         *


            V.                           *                      CV 618-015
                                         *


                                          ★
MASSIE MCINTYRE,     et al. ,
                                          ■k


     Defendants.                          *



                                    ORDER




     Before the Court          is   a collection of documents                 submitted by

Plaintiff Stephen Sharpe.              Included in the collection is a letter

to the United States           Court    of Appeals       for    the    Eleventh Circuit

which asks whether it is too late for Plaintiff to file an appeal.

The Eleventh Circuit Clerk marked the letter received on August 7,

2019 and forwarded the letter to this Court,                    which filed it a day

later.     Given   the    considerable         time    that    elapsed      following      the

entry of    judgment      in   this     case    and    the    filing    of    the    instant

letter,    the   Court    construes      Plaintiff s          filing   as     a   motion    to

reopen the time to appeal and denies it for the following reasons.


     This    Court       entered       judgment       dismissing       this       case   with

prejudice on June 7, 2018, which it amended to a dismissal without

prejudice on January 31,            2019.      Even measured from the date the

judgment was amended.          Plaintiff did not             file the present motion

until over 180 days later.             A motion to reopen the time to file an
appeal must be filed, at latest, within 180 days of the entry of

judgment.    Fed. R. App. P. 4(a)(6).   Thus, Plaintiff's motion is

untimely.    Plaintiff has also not made any of the other required

showings under the Rule.^


        Upon consideration. Plaintiff's motion (doc. 40) is hereby

DENIED.



     ORDER ENTERED at Augusta, Georgia this         aay of October,

2019.




                                                               fDGE
                                              ITATES DISTRICT ^JUDGE
                                     "STOTHERN district of GEORGIA




1 The Court notes that of the possible motions Plaintiff's filing
could be construed as. Rule 4(a)(6) has the most lenient timeline.
For example, if the Court were to construe Plaintiff's motion as
one for an extension of time under Rule 4(a)(5), it would still be
untimely because the deadline for such motions is 30 days from the
day on which the standard time to file a notice of appeal expired.
